DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019201753.3, filed on 02/11/2019 was received with the present application.

Claim Objections

Claims 1, 5, and 15 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 3-4, examiner suggest rephrasing the limitation “a cylindrical outer surface of a bearing outer ring mountable for rotation relative to a coaxial inner ring” to read “a cylindrical outer surface of an outer ring of a bearing mountable for rotation relative to a coaxial inner ring of the bearing”.
In claim 5, line 2, the limitation “the outer cylindrical surface” should read “the cylindrical outer
In claim 14, line 2, the limitation “the outer cylindrical surface” should read “the cylindrical outer surface”.
In claim 14, line 5, the limitation “the recess” should read “the at least one recess”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitations “the bearing” in line 3. There is insufficient antecedent basis for this limitation in the claim. Is the “bearing” in claim 5 formed by the bearing outer ring and the coaxial inner ring described in lines 3-4 of parent claim 1? 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasche (International Patent Publication WO2006/092187A1), in view of Kato et al. (U.S. Patent 5,725,448A hereinafter referred to as “Kato”).

In regards to claim 1, Rasche teach (Figures 1-4) a pulley device (tensioning roller 31) for supporting a belt of chain tensioning idler or a runner roller (as described in the Abstract); the pulley device (tensioning roller 31) being formed by force fitting at least one pulley part (running disk 34a/ 34b) onto a cylindrical outer surface (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) on an outer ring (outer rings 30a and 30b) of a bearing (roller bearing 33) that is mountable for rotation relative to a coaxial inner ring (inner ring of the roller bearing 33 defined by the pin/ bolt 32) of the bearing (roller bearing 33) (paragraph 0036 disclose, the running disks 34a and 34b being connected to the respective outer rings 30a and 

Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the inner portion of the at least one pulley part in Rasche’s pulley device with a frustoconical radially inner surface as suggest by Kato. Configuring the inner portion of the at least one pulley with a frustoconical 
	
In regards to claim 2, Rasche in view of Kato teach all intervening claim limitations as shown above. Rasche further teach (Figures 1-4), the at least one pulley part (running disk 34a/ 34b) comprising no more than one pulley part (figures 1 and 3 clearly illustrate, each of the running disks 34a and 34b being independent and/ or individual components).

In regards to claims 3-4, Rasche in view of Kato teach all intervening claim limitations as shown above. Rasche further teach (Figures 1-4), the at least one pulley part (running disk 34a/ 34b) comprising a first pulley part (running disk 34a) and a second pulley part (running disk 34b) mounted on the cylindrical outer surface on the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) of the bearing (roller bearing 33), such that an open end of the first pulley part (opening of the hollow body 28 in the running disk 34a that opens towards the parting line 29) faces an open end of the second pulley part (opening of the hollow body 28 in the running disk 34b that opens towards the parting line 29), and such that a 

In regards to claim 9, Rasche in view of Kato teach all intervening claim limitations as shown above. Nevertheless, Rasche fail to teach, the inner portion (hub 43a of the running disk 34a/ hub 43b of the running disk 34b) of at least one pulley part (running disk 34a/ 34b) being entirely frustoconical (figures 1-4 clearly illustrate, the hub 43a of the running disk 34a and the hub 43b of the running disk 34b, both having a cylindrical profile).
 However, Kato does tech (Figure 16) a pulley device (idler pulley comprising the pulley body 1 and the ball bearing 2) including at least one pulley part (pulley body 1) that has an inner portion (cylindrical portion 1g); wherein, said inner portion (cylindrical portion 1g) is entirely frustoconical in shape (as clearly illustrated in figure 16).
Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one pulley part in Rasche’s pulley device by providing said at least one pulley part with a frustoconical inner portion as suggest by Kato instead of a cylindrical inner portion. Such a modification will result in the inner portion of the at least one pulley part having a frustoconical radially inner surface; which is beneficial for the reason set forth above in the claim 1 rejection statement. 

In regards to claim 12, Rasche teach (Figures 1-4) a method of forming a pulley device (tensioning roller 31) comprising: providing at least one pulley part (running disk 34a/ 34b) that is C-shaped in cross section (as disclosed in paragraph 0035); the at least one pulley part (running disk 34a/ 34b) having an  inner portion (hub 43a of the running disk 34a/ hub 43b of the running disk 34b) with an inner surface (inner surface of the hub 43a that is in contact with the roller bearing 33/ inner surface of the hub 43b that is in contact with the roller bearing 33), an outer cylindrical portion (jacket portion 26 of the running disk 34a/ jacket portion 26 of the running disk 34b) with an outer cylindrical surface (outer surface on the jacket portion 26 of the running disk 34a/ outer surface on the jacket portion 26 of the running disk 34b) configured to support a belt or a chain, and an intermediate portion (wall 25 of the running disk 34a/ wall 25 of the running disk 34b) extending radially inward from the outer cylindrical portion (jacket portion 26 of the running disk 34a/ jacket portion 26 of the running disk 34b) to the inner portion (hub 43a of the running disk 34a/ hub 43b of the running disk 34b); the at least one pulley part (running disk 34a/ 34b) being formed integral and having an open end (opening of the hollow body 28 in the running disk 34a/ opening of the hollow body 28 in the running disk 34b) on an axial side (side of the running disk 34a that is proximate to the parting line 29/ side of the running disk 34b that is proximate to the parting line 29) opposite the intermediate portion (wall 25 of the running disk 34a/ wall 25 of the running disk 34b); force fitting the at least one pulley part (running disk 34a/ 34b) onto a cylindrical outer surface (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) of a bearing outer ring (outer rings 30a and 30b of the roller bearing 33); wherein, the bearing outer ring (outer rings 30a and 30b of the roller bearing 33) is mountable for rotation relative to a coaxial inner ring (inner ring of the roller bearing 33 defined by the pin/ bolt 32) (paragraph 0036 disclose, the running disks 34a and 34b 
Nevertheless, Kato tech (Figure 16) a method of forming a pulley device (idler pulley comprising the pulley body 1 and the ball bearing 2) comprising: providing at least one pulley part (pulley body 1) having an inner portion (cylindrical portion 1g) with a frustoconical inner surface (inclined inner surface of the cylindrical portion 1g that is in contact with the outer race 2a); and force fitting the at least one pulley part (pulley body 1) on a cylindrical outer surface (inclined outer surface of the outer race 2a that is in contact with the pulley body 1) of a bearing outer ring (outer race 2a of the ball bearing 2) that is mountable for rotation relative to a coaxial inner ring (inner race 2b of the ball bearing 2). Kato additional disclose, the frustoconical inner surface of the inner portion (inclined inner surface of the cylindrical portion 1g that is in contact with the outer race 2a) of the at least one pulley part (pulley body 1) producing an oblique state between the raceway surfaces of the bearing outer ring (outer race 2a) and the coaxial inner ring (inner race 2b), such that the bearing elements (balls 2c of the ball bearing 2) roll while contacting the raceway surfaces of said bearing outer ring (outer race 2a) and said coaxial inner ring (inner race 2b) at a contact angle or with greater surface pressures; which will substantially suppress the occurrence of cold time abnormal sound generated by the pulley device (idler pulley comprising the pulley body 1 and the ball bearing 2).


11.	In regards to claim 13, Rasche in view of Kato teach all intervening claim limitations as shown above. Rasche further teach (Figures 1-4), the at least one pulley part (running disk 34a/ 34b) comprising no more than one pulley part (figures 1 and 3 clearly illustrate, each of the running disks 34a and 34b being independent and/ or individual components).

12.	In regards to claim 14, Rasche in view of Kato teach all intervening claim limitations as shown above. Rasche further teach (Figures 1-4), the at least one pulley part (running disk 34a/ 34b) comprising a first pulley part (running disk 34a) and a second pulley part (running disk 34b); wherein, force fitting (as disclosed in paragraph 0036) the at least one pulley part (running disk 34a/ 34b) include force fitting (by press fit 41a) the first pulley part (running disk 34a) on the cylindrical outer surface (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) and force fitting (by press fit 41b) the second pulley part (running disk 34b) on the cylindrical outer surface (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b), such that an open end of the first pulley part (opening of the hollow body 28 in the running disk 34a that opens towards the parting line 29) faces an open end of the second pulley part (opening of the hollow body 28 in the running disk 34b that opens towards the parting line 29), and such that a free end of an outer cylindrical portion of the first pulley part .

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rasche in view of Kato as applied to corresponding claims 1 and 3 above, and further in view of Nicola (International Patent Publication WO2007/101771A1).

In regards to claims 5 and 8, Rasche in view of Kato teach all intervening claim limitations as shown above. Rasche further teach (Figures 1-4), the outer cylindrical surface of the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) of the bearing (roller bearing 33) being provided with at least one recess (annular grooves on the outer rings 30a and 30b, which are located near the parting line 29 as illustrated in the modified figure 3 below). Yet, Rasche fail to explicitly teach, each of the first and second pulley parts (running disks 34a and 34b) having at least one protruding portion that extends radially inward from an end of the inner portion (ends of the hubs 43a and 43b that are proximate to the parting line 29) into the at least one recess (annular grooves on the outer rings 30a and 30b) on the outer ring (outer rings 30a and 30b) so as to block axial movement of the first and second pulley parts (running disks 34a and 34b) relative to the outer ring (outer rings 30a and 30b), or said the protruding portions being annular.

    PNG
    media_image1.png
    885
    712
    media_image1.png
    Greyscale


Where, Nicola teach (Figure 3) a pulley device (belt pulley 1) comprising: a bearing (roller bearing 2) having an outer ring (outer ring 6) mounted for rotation relative to a coaxial inner ring (offset raceways 4a and 4b on the axle 3); and at least one pulley part (half-shells 8b of the running disk 7b) including a first pulley part (left side half-shell 8b) and a second pulley part (right side half-shell 8b); each of the first and second pulley parts (left side half-shell 8b and 
.

Allowable Subject Matter

Claims 6-7, 11, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
In regards to claim 6, Rasche in view of Kato and Nicola teach all intervening claim limitations as shown above. However, Nicola teach (Figure 3) providing the cylindrical outer surface on the outer ring (outer surface of the outer ring 6 that is in contact with the hub 9b) of the bearing (roller bearing 2) with two distinct recesses (recesses 14) that are axially offset from a transverse radial plane passing through the center of the bearing (roller bearing 2). Where said recesses (recesses 14) are configured to independently receive a corresponding protruding portion (bead 13 on the hub 9b of the left side half-shell 8b and bead 13 on the hub 9b of the right side half-shell 8b) extending radially from each inner portions (hub 9b) of the first and second pulley parts (left side half-shell 8b and right side half-shell 8b). Accordingly, even when the first pulley part, the second pulley part, and the outer ring of the bearing in the improved pulley device taught by Rasche in view of Kato is modified using the suggestions in Nicola as detailed above in the claim 5 rejection statement, it is clear that the cylindrical outer surface on the outer ring of the bearing would include two distinct recesses that are axially spaced apart for a transverse radial plane so they can properly engage with each radially extending protruding portion on the inner portion of the first and second pulley part; which distinguishes said modified pulley device from applicant claimed invention in claim 5. In addition, none of the other citer prior art disclosures, teach or render obvious, at least one recess on a cylindrical outer surface of the outer ring of the bearing being axially centered on a transverse radial plane that passes through the center of said bearing. Henceforth, claim 5 limitations appears to include allowable subject matter over prior art of record; especially when said limitations are considered collectively with the 

Claim 7 depends from claim 6. Therefore, claim 7 includes the allowable subject matter in claim 6.

In regards to claim 11, Rasche in view of Kato and Nicola teach all intervening claim limitations as shown above. Nicola further teach (Figure 3), the at least one recess (recesses 14) comprises a first recess (recess 14 that correspond with the bead 13 on the left side half-shell 8b); and the at least one protruding portions (beads 13) of the first and second pulley parts (left side half-shell 8b and right side half-shell 8b) comprise a first protruding portion (bead 13 on the hub 9b of the left side half-shell 8b) on the first pulley part (left side half-shell 8b) and a second protruding portion (bead 13 on the hub 9b of the right side half-shell 8b) on the second pulley part (right side half-shell 8b). Yet, Nicola explicitly teach only the first protruding portion (bead 13 on the hub 9b of the left side half-shell 8b) extending into the first recess (recess 14 that correspond with the bead 13 on the left side half-shell 8b), while the second protruding portion (bead 13 on the hub 9b of the right side half-shell 8b) extend into a different second recess (recess 14 that correspond with the bead 13 on the right side half-shell 8b). That is, Nicola fail to disclose or suggest, the first and second protruding portions (bead 13 on the hub 9b of the left side half-shell 8b and bead 13 on the hub 9b of the right side half-shell 8b) both extending into the same first recess (recess 14 that correspond with the bead 13 on the left side half-shell 8b) on the outer ring (outer ring 6) of the bearing (roller bearing 2). 

In regards to claim 15, Rasche in view of Kato teach all intervening claim limitations as shown above. Yet, Rasche fail to teach the cylindrical outer surface of the bearing outer ring including at least one recess, or a free end of the inner portion of the first pulley part and a free end of the inner portion of the second pulley part, both being biased into said at least one recess. As detailed in the claim 5 rejection statement above, Nicola propose (Figure 3), providing the cylindrical outer surface (outer surface of the outer ring 6 that is in contact with the hub 9b) of a bearing outer ring (outer ring 6 of the ball bearing 2) with at least one recess (recesses 14); the inner portion (hub 9b) of a first pulley part (left side half-shell 8b) and the inner portion (hub 9b) of a second pulley part (right side half-shell 8b), both provided with a receptive protruding portion (beads 13); wherein, said protruding portions (beads 13) radially extends into said at least one recess (recesses 14). Nevertheless, even in Nicola’s disclosure, the free ends of the first and second pulley parts are not biased into the at least one recess. On the contrary, the protruding portions located at the free ends of the inner portions of the first and second pulley parts are biased into the at least one recess. Consequently, claim 15 limitations appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in light of applicant’s specification.

Claim 16 depends from claim 15. Therefore, claim 16 includes the allowable subject matter in claim 6.

Claim 10 appear to be allowable over prior art of record for the flowing reasons:

In regards to claim 10, the prior art of record, either individually or in combination, fail to disclose or render obvious, a pulley device having the particular structure recited within independent claim 10. That is, the outer cylindrical surface on the outer ring of the bearing comprising a single annular recess; the first and second pulley parts of said pulley device, each comprising a protruding portion that extends radially inward from an end of the inner portions of the first and second pulley parts; wherein, the protruding portions extending from the inner portions of the first and second pulley parts are both received within the same annular recess on the outer ring. As detailed above in the claims 1 and 5 rejection statements, Rasche in view of Kato and Nicola teach a pulley device substantially similar to applicant’s pulley device described within claim 10 limitations. Where, Nicola suggest providing the outer cylindrical surface on an outer ring of a bearing with an annular recess, providing each inner portion of the first and second pulley parts with at least one protruding portion that extends radially inward from ends of said inner portions, and each said at least one protruding portions configure to be received in a corresponding annular recess on the outer ring. However, Nicola specifically propose inserting the protruding portion extending from the inner portion of the first pulley part into an annual recess on the outer ring that is a different from the 

Response to Arguments

With respect to applicant’s arguments in page 6, last paragraph though page 7, eighth paragraph of the remarks filed on 09/28/2021, regarding the 35 U.S.C. 112(b) rejections of claims 3-8 and 10, all have been fully considered and are persuasive. Thus, said 35 U.S.C. 112(b) indefinite rejections has been withdrawn.

With respect to applicant’s arguments in page 9, last paragraph of the remarks filed on 09/28/2021, regarding the provisional obviousness-type double patenting rejections of claims 1-4 under copending Application No. 16/752,909 in view of Rasche, have been fully considered and are persuasive. Thus, said provisional double patenting rejections has been withdrawn.

With respect to applicant’s arguments in page 9, last paragraph of the remarks filed on 09/28/2021, regarding the provisional obviousness-type double patenting rejections of claims 1-7 under copending Application No. 16/185,477 in view of Rasche, have been fully considered and are persuasive. Thus, said provisional double patenting rejections has been withdrawn.

With respect to applicant’s arguments in page 7, last paragraph through page 8, fourth paragraph of the remarks filed on 09/28/2021, regarding the 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) rejection of claim 1 based on teachings of Rasche, have been fully considered and are persuasive. Therefore, said prior art rejections has been withdrawn. Upon further consideration however, a new grounds of rejection is made for claim 1 under Rasche in view of Kato as set forth above. 
It’s the applicant’s position that Rasche alone fail to teach an at least one pulley part of a pulley device comprising an inner portion having a frustoconical radially inner surface as explicitly recited within claim 1 limitations. Although, the examiner is in agreement with this notion, as detailed above in the claim 1 rejection statement, it would have been obvious for one of ordinary skill in the art to configure the inner portion of the at least one pulley part in Rasche’s pulley device with a frustoconical radially inner surface using the suggestions in Kato’s disclosure; which would undoubtedly result in said pulley deceive having improved structural, function, and/ or performance characteristics as also noted above in the claim 1 rejection statement. Hence, examiner assert that Rasche in view of Kato render obvious all claim 1 limitations.

With respect to applicant’s arguments in page 8, fifth paragraph of the remarks filed on 09/28/2021, regarding the 35 U.S.C. 103 rejections of claims 5 and 8 under Rasche in view of Nicola have been fully considered but they are not persuasive. Nevertheless, a new grounds of rejection is made for claims 5 and 8 under Rasche in view of Kato and Nicola as set forth above. 
Examiner notes that applicant does not provide any specific arguments pertaining to why Rasche and Nicola fails to disclose/ propose limitation in claims 5 and 8. Instead, it appears that applicant is solely relying on independent claim 1 being allowable over prior art of record to emphasize the allowably of claims 5 and 8. In any future filings, applicant is respectfully advised to discuss the references applied against claims 5 and 8, explaining how said claims avoid the references or distinguish from them.

Conclusion

	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654 			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654